Title: To Thomas Jefferson from Joseph Carrington Cabell, 6 April 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
6 April. 1826.
I reached this late last evening & fell over one of the banks and got much injured in several parts of my frame, insomuch that I can scarcely write. I have just seen my brother, who has received a reply from Mr Wirt, from which it appears conclusively that he would not accept the law chair. Mr Lomax therefore is the Professor, & the system will remain as you desired.I am, dear Sir, most sincerely yoursJos: C: Cabell